Citation Nr: 1401061	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  98-08 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee injury with patellectomy, status post left total knee arthroplasty, rated as 30 percent disabling prior to November 6, 2008, and as 60 percent disabling from January 1, 2010, to November 19, 2010, with temporary total evaluations under 38 C.F.R. § 4.30 from November 6, 2008, to December 31, 2009, and from November 19, 2010, and 30 percent beginning January 1, 2012.  

2.  Entitlement to an evaluation in excess of 20 percent for a right knee injury.  

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

4.  Entitlement to an increased evaluation for degenerative arthritis, lumbar spine, status post laminectomy, evaluated as 10 percent disabling prior to March 16, 2007, as 100 percent disabling from July 11, 2008, through September 1, 2008, and as 20 percent disabling from September 1, 2008 to the present.  

5.  Entitlement to service connection for cervical spine degenerative disc and joint disease, without radiculopathy, claimed as associated with service-connected arthritis of the lumbar spine.  

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to October 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) in 2002 on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  At the time of a 2002 Travel Board hearing, two issues were on appeal; a claim for service connection for a lumbar spine disorder and a claim for TDIU.  

The appeal of the lumbar spine and TDIU claims was merged with a prior appeal for increased evaluations from a 1998 rating decision which continued a 30 percent rating for a left knee injury with patellectomy and a 20 percent rating for a right knee injury.  The Board granted the claim of service connection for a lumbar spine disability and remanded three claims (the TDIU claim and the two issues from the merged appeal) in a 2003 decision and remand.  

Following the 2003 decision and remand, the Veteran perfected an appeal of another claim, and four claims came before the Board on appeal in 2007.  All four of those claims were remanded.  Those claims, together with additional claims perfected for appeal since the Board's January 2007 remand, are before the Board at this time.  

By substantive appeal submitted in July 2009, the Veteran requested a hearing before the Board.  In August 2009, the Veteran submitted a written statement withdrawing his requested hearing.  However, in January 2010, he requested a video conference hearing before the Board.  The Veteran subsequently testified at a video conference hearing before the undersigned in June 2013.  A written transcript of this hearing has been prepared and associated with the Veteran's claims file.  

In January 2012, the Board remanded the issues currently on appeal so that the Veteran could be scheduled for his requested video conference hearing.  The issue of entitlement to service connection for depression was also granted by the Board at this time.  

In July 2013, the Veteran submitted additional evidence, along with a waiver of his right to have this evidence initially reviewed by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2012).  

In addition to a physical claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  The Board has reviewed and considered the additional evidence associated with Virtual VA.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Service Connection for a Cervical Spine Disability

The Veteran contends that he is entitled to service connection for a cervical spine disability.  He has argued both that this issue was caused as a result of a fall during military service and that it is secondary to his service-connected lumbar spine disability.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was afforded a VA examination for this condition in April 2008.  The Veteran reported a lumbar spine injury while on active duty.  He indicated that his problems started in 1989 and he felt it was related to his in-service fall.  An August 2007 magnetic resonance image (MRI) was reviewed, revealing multilevel spondylosis despite encroachment.  Upon examination, the examiner diagnosed the Veteran with cervical spine degenerative disc disease with degenerative joint disease, without radiculopathy.  The examiner indicated that the issue of whether the Veteran's cervical spine condition was caused by or aggravated by his service-connected lumbar spine disability could not be resolved without resorting to mere speculation.  However, the examiner did not provide any explanation as to why this was the case.  

In light of the April 2008 examiner's lack of explanation on how he arrived at the conclusion that an opinion could not be offered without resort to mere speculation, the Veteran must be scheduled for a new examination.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner should opine as to whether it is at least as likely as not that the Veteran's cervical spine disability manifested during, or as a result of, active military service, to include as due to an in-service fall.  If it is determined that the disability did not manifest as a result of military service, then the examiner should opine as to whether it is at least as likely as not that this disability was caused by, or permanently aggravated by the service-connected lumbar spine disability.  A complete rationale must be provided for all opinions offered and if the examiner cannot offer an opinion without resort to mere speculation, the examiner should fully explain how this conclusion was reached and identify additional evidence or information that might allow for a more definitive conclusion.  

Bilateral Knees

The Veteran also contends that he is entitled to increased disability evaluations for his left and right knee disabilities.  Regrettably, further development is necessary on these issues as well.  

The record reflects that the Veteran was last afforded a VA examination to determine the severity of his service-connected left and right knee disabilities in April 2009.  However, during his hearing, the Veteran alleged that his service-connected disabilities continued to worsen as time went on.  Private treatment records also reflect that he underwent a total left knee arthroplasty revision in November 2010.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  As it has been several years since the Veteran's last VA examination, and since there is evidence and testimony to suggest a change in the Veteran's level of disability, he should be afforded the opportunity to appear for a more recent examination to determine the current level of severity of his service-connected right and left knee disabilities.  

Furthermore, the most recent evidence of VA medical treatment of record is dated May 2011.  Records prepared since this time should be obtained and incorporated with the Veteran's claims file.  

Hearing Loss

Regrettably, further evidentiary development is necessary before appellate review may proceed on the issue of entitlement to a compensable evaluation for bilateral hearing loss as well.  

The record reflects that the Veteran was last afforded a VA audiometric examination in April 2009.  During his June 2013 hearing, the Veteran testified that he saw his physician the previous day and was told that there was "some kind of, something in there closing, stopping it . . . ."  It is unclear what exactly this is referring to, but this testimony at least suggests a possible change in the Veteran's level of disability.  In light of this testimony, and the fact that it has been more than 4 years since the Veteran's last examination, he should be afforded the opportunity to appear for a new VA audiometric evaluation to determine the current level of severity of his bilateral hearing loss.  See Caffrey, 6 Vet. App. at 381.  

Lumbar Spine Disability

The Veteran also contends that he is entitled to an increased evaluation for his service-connected lumbar spine disability.  However, further evidentiary development is required for this issue as well.  

The record reflects that the Veteran was last afforded a VA examination to determine the current level of severity of his service-connected lumbar spine disability in March 2011.  During his June 2013 hearing, the Veteran testified that he was continuing to have problems with his back and that his private physician informed him that he might have to have another operation.  This evidence suggests a possible worsening of the Veteran's lumbar spine disability.  In light of this testimony, he should be afforded the opportunity to appear for a more recent VA examination to determine the current level of severity of his service-connected lumbar spine disability.  

TDIU

Finally, the Veteran is also seeking entitlement to TDIU benefits.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for a left knee injury (rated as 30 percent disabling), a right knee injury (rated as 20 percent disabling), degenerative arthritis of the lumbar spine (rated as 20 percent disabling), tinnitus (rated as 10 percent disabling) and bilateral hearing loss (rated as 0 percent disabling), for a combined disability evaluation of 60 percent.  As such, the Veteran does not currently meet the percentage requirements laid out in 38 C.F.R. § 4.16(a).  It, however, is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Board finds that the Veteran should be afforded a VA Social Work and Industrial Survey. 

Accordingly, the case is REMANDED for the following action:

1.  Records of VA medical treatment prepared since May 2011 should be obtained and associated with the Veteran's claims file, either physically or electronically.  

2.  Thereafter, the Veteran should be scheduled for a VA examination before an appropriate examiner regarding his cervical spine.  The Veteran's claims file must be made available for review by the examiner and the examination report should indicate that this item was reviewed.  The examiner is asked to perform all indicated tests and studies and address the following:

 (a) whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine disability manifested during, or as a result of, active military service, to include as due to an in-service fall as described by the Veteran.  The examiner must discuss whether the neck pathology is consistent with the type of injury claimed by the Veteran.  

(b) whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine disability was either (i) caused by, or (ii) permanently aggravated by the service-connected lumbar spine disability.  Aggravation is defined as a permanent worsening of the disability beyond the natural progression.  

If the examiner is unable to offer an opinion without resort to speculation, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected bilateral knee disabilities and low back disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

Describe all orthopedic and neurological impairment associated with the Veteran's disabilities.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes.

4.  The Veteran should also be scheduled for a VA audiometric examination to determine the current level of severity of his service-connected bilateral hearing loss.  The Veteran's claims file must be made available for review by the examiner, and the examination report should indicate that this item was reviewed.  All indicated tests and studies should be performed, and the examiner should specifically note pure tone threshold values and Maryland CNC percentage.  The examiner should also describe in detail the Veteran's self-reported impact of his hearing loss on his occupation and/or activities of daily living.  

5.  After all of the above development, schedule the Veteran for a Social and Industrial Survey for the purpose of ascertaining the impact of his service-connected disabilities on his employability.  The claims folder must be made available to and reviewed by the designated examiner.

The examiner must discuss the effect of all of the Veteran's service-connected disabilities (left knee disability, right knee disability, low back disability, tinnitus, and hearing loss [and neck disability if appropriate]) have on the Veteran's employability.

The examiner should opine as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.  Consideration should be given to the Veteran's level of education, special training, and previous work experience but not to his nonservice-connected disabilities and advancing age in arriving at a conclusion.  The examiner should comment on whether the Veteran is only able to engage in marginal employment.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  All findings and conclusions should be supported by a rationale.

6.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

7.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran and his representative a supplemental statement of the case as to the issues on appeal, and afford them a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

